Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 23, 2021.
	Applicant has amended claim 1.
	Claims 1-15, 23-25, 28-33 are pending.
	Claims 5-15, 23-25, 28-33 are withdrawn from consideration.
Claims 1-4 are under examination. 

	

Priority
	This application is a National Stage of International Application No. PCT/US16/44096 filed July 26, 2016, claiming priority based on U.S. Provisional Application Nos. 62/197,198 filed July 27, 2015, 62/204,928 filed August 13, 2015, and 62/207,200 filed August 19, 2015. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Applications 62/197,198 filed July 27, 2015, 62/204,928 filed August 13, 2015, and 62/207,200 filed August 19, 2015.

Information Disclosure Statement
The information disclosure statement filed March 23, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
37 CFR 1.98(a)(2) require a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications.
In this case, the NPL citation to Russ et al. indicates a publication date of “2015”; however, this limited information does not clarify the publication date with respect to Applicant’s priority dates. In addition, Applicant has not provided legible copies of each cited Foreign Patent document. For these reasons, Examiner will not consider these references cited in the IDS filed 03/23/2021.

Examiner notes that references cited within office actions, search reports, interview summaries, and similar patent office communications are not considered by the Examiner. If Applicant desires said references to be considered by the Examiner, Applicant should cite said references separately in an information disclosure statement (IDS).


	
Sequence Compliance
The prior objection to the application for failing to comply with the sequence rules is withdrawn. Applicant has filed a Sequence Listing comprising SEQ ID NO:1 in papers filed March 23, 2021.


Specification
The prior objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn. Applicant corrected said deficiencies in papers filed 03/23/2021. 

The prior objection to the specification for the use of improperly demarcated trademarks is maintained. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	Applicant’s amendment to the specification filed 03/23/2021 fails to correct ALL instances of improperly demarcated trademarks found in the instant application. One example of an improperly demarcated trademarks in the instant application is “Glutamax” which appears on page 118, line 35. A second example of an improperly demarcated trademarks in the instant application is “Trolox” which appears on page 137, line 11. Examiner notes that the provided examples should not be considered a complete list of improperly demarcated trademarks found in the instant application. Applicant must correct all instances of improperly demarcated trademarks found in the instant application. 
 Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


Claim Objections
The prior objection to claim 1 for improper use of acronyms is withdrawn. Applicant corrected said deficiencies in amendments filed 03/23/2021. 


35 USC § 112
The prior rejection to claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reciting a trademark/tradename, is withdrawn. In papers files 03/23/2021, Applicant amended the claims by replacing recitation of the trademark/tradename “Trolox” with its chemical name “6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid”, as disclosed on page 70, lines 26-30, of the specification.

Claim Rejections - 35 USC § 103
Applicant’s amendments filed 03/23/2021 merely correct for improper use of acronyms and trademarks, and therefore Examiner’s conclusion of obviousness of claims 1-4 under 35 U.S.C. 103, as set forth in the prior Office action mailed 09/23/2020, remains substantially unchanged. Examiner has amended the prior rejection of claims 1-4 under 35 U.S.C. 103 to conform to Applicant’s amendments.
As stated on page 7 of the prior Office action mailed 09/23/2020, WO 2015/013653 A1 to Ding et al. was published during Applicant’s grace period. However, Ke Li is listed as an inventive entity on WO 2015/013653 A1 and not on the instant application. In Applicant’s reply filed 03/23/2021, Applicant does not argue that WO 2015/013653 A1 is excepted as prior art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rezania et al. “Reversal of diabetes with insulin-producing cells derived in vitro from human pluripotent stem cells”, Nature Biotechnology, Volume 32, Number 11, November 2014 (pages 1121-1133) and online methods (pages om1-om4); in view of Pagliuca et al. “Generation of Functional Human Pancreatic β Cells In Vitro”, Cell 159, 428–439 (October 2014) and Supplementary Information thereof (pages 1-18 and Table S1); and Ding et al. WO 2015/013653 A1 (published: January 2015), of record in IDS; as evidenced by MCDB 131 Medium Datasheet, Sigma-Aldrich, 2007, pages 1-2; CMRL-1066 Medium Datasheet, Sigma-Aldrich, page 1-2, retrieved September 2020; Compound E, CAS 209986-17-4, Cayman Chemical, 2016; and Schulz et al. “A Scalable System for Production of Functional Pancreatic Progenitors from Human Embryonic Stem Cells”, PLoS ONE, 2012, 7(5): e37004, pages 1-17.
With respect to claim 1, steps (a) and (b), Rezania discloses a method (see Figure 1a on page 1122) comprising: 
(a) culturing the pancreatic endocrine precursors (PDX1+/NKX6.1+/NEUROD1+) with a composition comprising ALK5 inhibitor II, T3 thyroid hormone, LDN-193189, gamma secretase inhibitor XX (GS inh XX), zinc sulfate, and heparin for 7-15 days to produce immature beta cells (page om1, col. 2, second full paragraph); and

Page 70, lines 26-30, of the instant specification identifies “Trolox” as “6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid”.
Page 16, lines 4-7, of the instant specification and Figure 9P identifies pancreatic endodermal progenitor (cPE) cells as PDX1+/NKX6.1+ cells. Since the pancreatic endocrine precursors identified by Rezania express PDX1+/NKX6.1+ but are not yet insulin-producing cells (Figure 1a on page 1122), the pancreatic endocrine precursors disclosed by Rezania read on pancreatic endodermal progenitor cells of the instant claims.
Rezania does not teach Compound E. Prior to the effective filing date of the instantly claimed invention, Pagliuca is considered relevant prior art for teaching a method (see Figure 1A on page 429; see also Table S1 in the Supplementary Information) comprising:
(a) culturing pancreatic progenitor cells (PP2, PDX1+/NKX6.1+) in MCDB131 media (which comprises zinc sulfate, see evidentiary reference below) supplemented with gamma secretase inhibitor XXI (i.e. Compound E, see evidentiary reference below), heparin, Alk5 Inhibitor II, T3 thyroid hormone, and Vitamin C (see Table S1; see also page 5 of Supplementary Information) to produce EN cells (NKX6.1+/C-peptide+) for 7 days; and
(b) culturing the EN cells in CMRL 1066 Media (which comprises Vitamin C and cysteine, see evidentiary reference below) supplemented with T3 thyroid hormone, and Alk5 Inhibitor II (see Table S1; see also page 5 of Supplementary Information).
Page 16, lines 4-7, of the instant specification and Figure 9P identifies pancreatic endodermal progenitor (cPE) cells as PDX1+/NKX6.1+ cells. Since the pancreatic progenitor cells identified by Pagliuca express PDX1+/NKX6.1+ but are not yet insulin-producing cells (Figure 1A on page 429, 
MCDB 131 Medium Datasheet, Sigma-Aldrich, 2007, pages 1-2, evidences that the MCDB131 media used by Pagliuca comprises zinc sulfate (page 1, col. 1). 
CMRL-1066 Medium Datasheet, Sigma-Aldrich, page 1-2, retrieved September 2020, evidences that the CMRL-1066 media used by Pagliuca comprises L-Ascorbic Acid (i.e. Vitamin C) and cysteine (page 1, col. 1). 
Compound E, CAS 209986-17-4, Cayman Chemical, 2016, discloses that Compound E is synonymous with gamma secretase Inhibitor XXI.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute gamma secretase inhibitor XX (GS inh XX), as taught by Rezania, with gamma secretase inhibitor XXI (i.e. Compound E), as taught by Pagliuca, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (see also page 61, line 19, of the instant specification, “A variety of Notch and/or gamma-secretase inhibitors can be employed”). An artisan would be motivated to substitute gamma secretase inhibitor XX (GS inh XX), as taught by Rezania, with gamma secretase inhibitor XXI (i.e. Compound E), as taught by Pagliuca, because Pagliuca used gamma secretase inhibitor XXI (i.e. Compound E) rather than gamma secretase inhibitor XX (GS inh XX) to arrive at functional beta cells (Figure 1A on page 429).
Rezania and Pagliuca do not teach using Vitamin C and BayK-8644 in steps (a) and (b). Prior to the effective filing date of the instantly claimed invention, Ding is considered relevant prior art for teaching a method (page 100, lines 13-21) comprising culturing pancreatic endodermal 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the compositions in steps (a) and (b), as taught by Rezania, to further comprise Vitamin C and BayK-8644, as taught by Ding, with a reasonable expectation of success because Ding teaches that culturing pancreatic endodermal progenitor (cPE) cells with Vitamin C and BayK-8644 is effective in increasing the percentage of cells positive for C-peptide, which is a cell marker for pancreatic beta cells. An artisan would be motivated to modify the compositions in steps (a) and (b), as taught by Rezania, to further comprise Vitamin C and BayK-8644, as taught by Ding, because Ding teaches that culturing pancreatic endodermal progenitor (cPE) cells with Vitamin C and BayK-8644 is effective in increasing the percentage of cells positive for C-peptide, which is a cell marker for pancreatic beta cells.
With respect to claim 1, step (c), Ding teaches further culturing pancreatic beta-like cells as 3D aggregates in low-attachment plates for 8-12 days (page 100, lines 13-21, “… then cultured as 3D aggregates in low-attachment plates for another 8-12 days”).
Rezania does not teach further culturing the cells produced in step (b) (i.e. pancreatic beta-like cells) as 3D aggregates in low-attachment plates for 3-15 days. However, Rezania does teach further expanding maturing beta (S7) cells in culture for 14-21 days (Figure 1a on page 1122; and page 1127, col. 2, “Moreover, exposure of differentiating cells to the complete S7 medium resulted MAFA transcript levels over time, such that on days 14–21 of extended S7 culture, they were approximately double those of human islets) and that maturing beta (S7) cells form “clusters” (i.e. cell aggregates) (see page om1, col. 2, fourth full paragraph).
Rezania also teaches culturing pancreatic endoderm (S4) cells (PDX1+/NKX6.1+) as clusters on low attachment plates with a composition comprising ALK5 inhibitor, LDN193189, T3, gamma secretase inhibitor XX, and heparin for 7 days to produce pancreatic beta cells (NKX6.1+/insulin+) (page om1, col. 2, fifth full paragraph; and pages 1123-1124, joining paragraph). From these results, Rezania suggests that the method, which used air liquid interface cell culture, would be amendable for larger-scale suspension culture (pages 1123-1124, joining paragraph, “We also noted that similar populations of NKX6.1+/insulin+/glucagon– cells could be generated by transferring S4 cells made using our previous protocol into suspension culture, rather than air-liquid interface, and culturing for 7 d with the S5 and/or S6 factors ALK5iII, T3, GSiXX, LDN and heparin (Supplementary Fig. 8). Thus, our protocol may be amenable to larger-scale suspension cultures to generate clinically relevant cell numbers.”). Schulz evidences that an ordinary artisan would have a reasonable expectation of success in performing such scalable suspension-based manufacturing processes whereby cell aggregates are cultured in low attachment plates (see page 3, col. 2; and Figure 6 on page 10). An ordinary artisan would be motivated to perform such scalable suspension-based manufacturing processes whereby cell aggregates are cultured in low attachment plates in order to produce clinically relevant cells numbers, as taught by Rezania (pages 1123-1124, joining paragraph).
Regarding claims 2-4, Ding teaches further administering pancreatic beta-like cells to a human that has type I diabetes, type II diabetes, or type 1.5 diabetes (page 81, lines 9-13). Rezania teaches administering pancreatic beta-like (S7) cells in a diabetic mouse model (pages 1131, col. 1-2, joining paragraph), and suggests administration to humans with type I diabetes (page 1121, first .

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 

Applicant argues that (pages 8-9):
 
    PNG
    media_image1.png
    366
    928
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    926
    media_image2.png
    Greyscale


Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Rezania is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
First, the instant claims recite a method “comprising” steps “a”, “b”, and “c”. Therefore, under the broadest reasonable interpretation, the instant claims embrace methods comprising at least three steps. That is, the instant claims embrace methods comprising more than three steps. Likewise, open-ended language is used in the recitation of the compositions of steps “a” and “b” (i.e. “a composition comprising …”), and therefore the claims embrace combinations of compounds larger than the combination positively recited. Furthermore, each step (“a”, “b”, and “c”) recites that the step is performed for “three to fifteen days”, and therefore the duration of each step (i.e. the length of culture) may be as short as 3 days and as long as 15 days. 
Second, Examiner disagrees with Applicant’s characterization of the Rezania disclosure. As set forth in the rejection, Rezania discloses a method comprising
(a) contacting “pancreatic endodermal progenitor cells” with a composition comprising ALK5 inhibitor II, T3 thyroid hormone, LDN-193189, gamma secretase inhibitor XX (GS inh XX), zinc sulfate, and heparin for 7-15 days to produce immature beta cells; and

That is, Rezania discloses culturing steps (“contacting” steps) comprising combinations of compounds that overlap with the combinations of compounds recited in the claims. Contrary to Applicant’s remarks, Rezania is not silent to the components of zinc sulfate, heparin, and 6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid (i.e. “Trolox”), and Rezania’s disclosed range of 7 to 15 days for the length of culture is fully encompassed by the recited range of 3 to 15 days. Examiner has provided clear mapping of the claim limitations to the Rezania disclosure (including evidentiary references) in the rejection. With respect to step “c”, and as also set forth in the rejection, Rezania further teaches culturing pancreatic endoderm (S4) cells (PDX1+/NKX6.1+) as clusters on low attachment plates with a composition comprising ALK5 inhibitor, LDN193189, T3, gamma secretase inhibitor XX, and heparin for 7 days to produce pancreatic beta cells (NKX6.1+/insulin+) (page om1, col. 2, fifth full paragraph; and pages 1123-1124, joining paragraph). From these results, Rezania suggests that the method, which used air liquid interface cell culture, would be amendable for larger-scale suspension culture (pages 1123-1124, joining paragraph, “We also noted that similar populations of NKX6.1+/insulin+/glucagon– cells could be generated by transferring S4 cells made using our previous protocol into suspension culture, rather than air-liquid interface, and culturing for 7 d with the S5 and/or S6 factors ALK5iII, T3, GSiXX, LDN and heparin (Supplementary Fig. 8). Thus, our protocol may be amenable to larger-scale suspension cultures to generate clinically relevant cell numbers.”). That is, Rezania suggests culturing the pancreatic beta cells as clusters (“3D aggregates”) in low-attachment plates for larger-scale cultures.


th step and in combination with components that are not similar to the first or second compositions as set forth in instant claim 1, Compound E is allegedly disclosed” (page 9). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Pagliuca is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
First, the instant claims recite a method “comprising” steps “a”, “b”, and “c”. Therefore, under the broadest reasonable interpretation, the instant claims embrace methods comprising at least three steps. That is, the instant claims embrace methods comprising more than three steps. Likewise, open-ended language is used in the recitation of the compositions of steps “a” and “b” (i.e. “a composition comprising …”), and therefore the claims embrace combinations of compounds larger than the combination positively recited. Furthermore, each step (“a”, “b”, and “c”) recites that the step is performed for “three to fifteen days”, and therefore the duration of each step (i.e. the length of culture) may be as short as 3 days and as long as 15 days. 
Second, Examiner disagrees with Applicant’s characterization of the Pagliuca disclosure. As set forth in the rejection, Pagliuca discloses a method comprising
(a) contacting “pancreatic endodermal progenitor cells” with a composition comprising zinc sulfate, gamma secretase inhibitor XXI (“Compound E”), heparin, Alk5 Inhibitor II, T3 thyroid hormone, and Vitamin C to produce EN cells (NKX6.1+/C-peptide+) for 7 days; and

That is, Pagliuca discloses culturing steps (“contacting” steps) comprising combinations of compounds that overlap with the combinations of compounds disclosed by Rezania. Examiner has provided clear mapping of the claim limitations to the Pagliuca disclosure (including evidentiary references) in the rejection.


Applicant argues “Inhibitor XX of Rezania and inhibitor XXi Pagliuca are used at different times in each of their protocols and are they used in combination with different components, not mention they are different compounds. This is not a mere substitution of one component for another in the same time frame and in the same environment/specific group of components/growth conditions. One of skill in the art would know that culture times and conditions (components) have a significant effect on culture cells (e.g., cells differentiate into different cell types). Thus, one of ordinary skill in the art would not have a reasonable expectation of success based on the cited documents or any motivation to combine/substitute one component from Pagliuca with Rezania, especially at different times and in different environments/specific group of components of culture”. Applicant appears to be making a similar argument in the first paragraph of page 11; however, the “one reagent” is not positively identified. Applicant’s remarks have been carefully considered, but are not found persuasive. 
As discussed above, Pagliuca discloses culturing steps (“contacting” steps) comprising combinations of compounds that overlap with the combinations of compounds disclosed by Rezania. Both the Rezania and Pagliuca disclosure are directed to the differentiation of pluripotent stem cells into pancreatic beta cells, wherein “pancreatic endodermal progenitor cells” is an 


Applicant argues “Ding's method is considerably different than the instant claims” and proceeds to describe steps allegedly taught in the disclosure of Ding (pages 9-10, joining paragraph). Applicant’s remarks have been carefully considered, but are not found persuasive. 
As an initial matter, Applicant assertions regarding the alleged teachings of Ding is not supported by citations to portions of the text where said alleged teachings can be found. The disclosure of Ding is lengthy, and Applicant should provide citations to the portions of the Ding disclosure which Applicant considers pertinent to prosecution of the instant application.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
First, the instant claims recite a method “comprising” steps “a”, “b”, and “c”. Therefore, under the broadest reasonable interpretation, the instant claims embrace methods comprising at least three steps. That is, the instant claims embrace methods comprising more than three steps. Likewise, open-ended language is used in the recitation of the compositions of steps “a” and “b” (i.e. “a composition comprising …”), and therefore the claims embrace combinations of compounds larger than the combination positively recited. Furthermore, each step (“a”, “b”, and “c”) recites that the step is performed for “three to fifteen days”, and therefore the duration of each step (i.e. the length of culture) may be as short as 3 days and as long as 15 days. 
Second, Examiner disagrees with Applicant’s characterization of the Ding disclosure. As set forth in the rejection, Ding discloses culturing pancreatic endodermal progenitor cells with a composition comprising A83-01 (“ALK5 inhibitor”), Compound E (i.e. gamma secretase inhibitor XXI), Vitamin C, and BayK-8644 to arrive at pancreatic beta-like (cPB) cells (page 100, lines 13-21). That is, Ding discloses contacting “pancreatic endodermal progenitor cells” with a combination of compounds overlapping with the combination disclosed by Rezania for a similar purpose (generating pancreatic beta cells). Furthermore, Ding teaches that supplementation of basal pancreatic differentiation medium with Vitamin C or BayK-8644 individually, or in combination, was effective in increasing the percentage of C-peptide positive cells (page 107, lines 17-23; see also Figures 11A and 11C), which is a marker for pancreatic beta cells (page 4, lines 10-11). That is, Ding 


Applicant argues that Rezania, Pagliuca, and Ding fail to teach each and every limitation individually. See, for example, page 8, “Rezania does not teach or suggest any combination of components which would be encompassed by the first and second compositions as set forth in instant claim l, let alone any specific steps or times using such compositions as claimed”; page 9, “Further, even if, for the sake of argument, one were to substitute inhibitor XXi for XX, one still would not arrive at the instantly claimed invention as the specific steps, timing and compositions of the instant claims would still not be achieved”; and first full paragraph on page 10. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as discussed above in this Office action, Rezania discloses a step of contacting “pancreatic endodermal progenitor cells” with a composition comprising ALK5 inhibitor II, T3 thyroid hormone, LDN-193189, gamma secretase inhibitor XX (GS inh XX), zinc sulfate, and heparin for 7-15 days to produce immature beta cells; followed by a step of contacting the immature beta cells with a composition comprising Alk5 inhibitor II, T3, cysteine (N-Cys), R428 (AXL inh), zinc sulfate, heparin, and 6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid (“Trolox”) for 7-15 days to produce maturing beta cells. Rezania also suggests performing culturing the pancreatic beta cells as clusters (“3D aggregates”) in low-attachment plates for larger-scale cultures. Pagliuca teaches that the gamma secretase inhibitor is “Compound E”. Ding teaches supplementation with 


Applicant argues that “Examiner is exercising a high level of impermissible hindsight using the Applicant's claims as a starting point and as a map to piece together various segments from numerous cited documents to attempt to arrive at the claimed invention. None of the cited documents disclose or suggest the specific timing or the specific compositions or the specific steps. But the Examiner then proceeds to go through numerous cited documents, using the claims as a scaffolding, to pick and choose elements. It is a mark of impermissible hindsight to rely on similarities while arbitrarily disregarding differences” (page 10). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Examiner’s conclusion of obviousness is based on the teachings found in the cited prior art. Examiner has provided clear mapping of the claim limitations to the Rezania, Pagliuca, and Ding disclosures (including evidentiary references) in the rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633